           Case 3:19-cr-00027-LRH-WGC Document 93 Filed 06/09/21 Page 1 of 1




 1

 2

 3                                 UNITED STATES DISTRICT COURT

 4                                        DISTRICT OF NEVADA

 5
      UNITED STATES OF AMERICA,                             Case No. 3:19-cr-00027-LRH-WGC
 6
                            Plaintiff,
 7           v.                                             ORDER

 8    Myron Motley,

 9                          Defendant.

10

11          Leave of Court is granted for the filing of the foregoing motion to dismiss pursuant to Fed. R.

12   Crim. P. 48(a); and

13          IT IS THEREFORE ORDERED that the indictment against MYRON MOTLEY is hereby
                                                            This is good LRH signature


14   DISMISSED.

15          Dated this 9th day of June, 2021.

16

17

18                                                      LARRY R. HICKS
                                                        U.S. DISTRICT COURT JUDGE
19

20

21

22

23

24

                                                        1
